Citation Nr: 1643435	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  99-10 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a kidney disorder, including as due to an undiagnosed illness.

2.  Entitlement to service connection for a gastrointestinal disorder, including as due to an undiagnosed illness.

3.  Entitlement to service connection for a psychiatric disorder, including as due to an undiagnosed illness.

4.  Entitlement to an initial evaluation in excess of 10 percent for multiple joint pains due to undiagnosed illness.

5.  Entitlement to an initial compensable evaluation for multiple muscular aches and pains due to undiagnosed illness.

6.  Entitlement to an initial evaluation in excess of 10 percent for chronic fatigue due to undiagnosed illness.


7.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1992.  These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices in Detroit, Michigan and Muskogee, Oklahoma.  The service connection issues on appeal were previously before the Board in August 2009, and were remanded for additional development.  

The issue of service connection for a low back disorder has been raised by the record in at the Veteran's March 2016 hearing before the Board, but has not been adjudicated by the RO.  To the extent that the Veteran desires to file a claim for this disorder, he is advised that a complete claim on an application form prescribed by VA regulations is required.  38 C.F.R. § 3.155 (2015).  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

Concerning the Veteran's claim for service connection for a kidney disorder and gastrointestinal disorder, the Board remanded these issues in August 2009 in order for the Veteran to be afforded VA examinations, which were conducted in December 2009.  The Board directed that the examiner provide an opinion as to whether there was a diagnosis of a kidney disorder and/or gastrointestinal disorder.  The examiner was also asked to comment on the previous diagnoses of gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS) in the record, and to comment on whether those disabilities resolved or if the diagnoses were made erroneously.  If a diagnosed disability was found, to include a resolved illness, then the examiner was to provide an opinion as to whether the disability was related to the Veteran's service.  If any sign or symptom that the Veteran identified was not the result of a known diagnosis, then the examiner was to provide an opinion as to whether this condition was due to an undiagnosed illness affecting the renal or gastrointestinal systems.  

Regarding a kidney disorder, the December 2009 VA examiner noted the Veteran's complaints of loin pain since 1990, but made no diagnosis following an examination.  However, the examiner did not address whether the Veteran's bilateral loin pain was due to an undiagnosed illness.  Regarding a gastrointestinal disorder, the December 2009 VA examiner found that the Veteran had a history of gastroesophageal reflux, with a normal examination and normal upper gastrointestinal tract radiography (upper GI), and a history of episodes of diarrhea, with normal examination; no diagnosis was made.  The examiner provided no further comment, and did not provide any rationale.  Also, while the examiner indicated that the Veteran had a normal gastrointestinal examination, the Board notes that while the December 2009 upper GI study results indicated a normal appearing esophageus, stomach, and duodenum with no gastroesophageal reflux seen; the examiner did not comment on the indication that it was possible that gastroesophageal reflux was occurring at other times during the day, and that clinical correlation was needed.  

Consequently, the Board finds that new VA examinations concerning the Veteran's claims for service connection for a kidney disorder and a gastrointestinal disorder are warranted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Regarding the claim for service connection for a psychiatric disorder, the Veteran stated at his March 2016 hearing before the Board that he sought treatment at the Prescott Vet Center beginning in 2014.  The evidence of record does not contain any records from the Prescott Vet Center; therefore remand is required to obtain all outstanding Vet Center treatment records.  See 38 C.F.R. § 3.159 (c)(3) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, in August 2009, the Board found that the previous May 2008 VA examination was inadequate for adjudication purposes.  The May 2008 VA examiner did not reconcile the diagnosis of anxiety disorder found during examination with the diagnosis of a mood disorder, for which the Veteran had been treated for by VA for several years.  The examiner also provided a broad list of evidence as a rationale with no explanation.  Because of these deficiencies, the Board directed that a new medical opinion be obtained.  In December 2009, the Veteran underwent a new VA examination.  The diagnosis was a mood disorder, not otherwise specified (NOS).  The examiner opined that it was "less likely than not" that the Veteran's mood disorder, anxiety disorder, substance abuse disorders, and personality disorder were related to service or a service-connected medical disorder.  The examiner stated that the basis of the opinion was based on review of service and post-service treatment records, previous VA examination reports, behavioral observations on that day, and psychological testing from that day, as well as from May 2008.  The Board finds the examiner's rationale to be inadequate, as the December 2009 VA examiner also merely listed pieces of evidence and did not explain why this evidence provided the rationale for the opinion.  Therefore, the claim must be remanded in order to afford the Veteran an adequate VA examination.  Id.  

Regarding the claims for increased ratings for the Veteran's service-connected multiple joint pain due to undiagnosed illness and multiple muscular aches and pains due to undiagnosed illness, the Veteran was last examined regarding these conditions in June 2010.  At his March 2016 hearing before the Board, the Veteran indicated that his conditions have worsened in severity since then.  Accordingly, new VA examinations are required to assess the current severity of his multiple joint pain and multiple muscular aches and pains.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity).

The Veteran was also last examined regarding his claim for an increased rating for his chronic fatigue in June 2010.  The VA examiner found that the Veteran had debilitating fatigue, with symptoms that wax and wane, but with no incapacitating episodes.  The Veteran testified at his March 2016 hearing before the Board that approximately every two or three months, he would have chronic fatigue of such severity that he would be bedridden or chair ridden for an entire day.  These episodes would last two to three days, and the Veteran would not be able to get up to make anything to eat.  As the Veteran's testimony indicates that he experiences incapacitating episodes, and therefore indicates worsening of this disorder since the June 2010 VA examination, the Board finds that a new VA examination must be conducted to assess the current severity of his service-connected chronic fatigue.  Id.

The issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities remains inextricably intertwined with the Veteran's claims for service connection and increased disability ratings.  38 C.F.R. §§ 3.340, 4.16 (2015).  Therefore, the issue may not be resolved until the service connection and increased rating issues are fully addressed.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, since the record reflects that the Veteran receives ongoing VA treatment for his conditions, any updated VA treatment records should be obtained.   

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain: 

(a)  The Veteran's complete treatment records from the Prescott Vet Center; 

(b)  All updated VA treatment records from the VA Medical Center in Prescott, Arizona.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded the appropriate VA examination to determine whether he has a kidney disorder that is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must indicate whether the Veteran's symptoms, including bilateral loin pain and blood in urine are attributable to a known clinical diagnosis, or whether these problems are signs or symptoms of an undiagnosed illness affecting the renal system.  

If the Veteran's current or previous symptoms are found to be attributable to a known clinical diagnosis, the examiner must provide an opinion as to whether the diagnosed disability is related to the Veteran's active duty service, to include the Veteran's in-service complaints of kidney problems and kidney pain noted in May 1992 service treatment records.  
 
A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran must be afforded the appropriate VA examination to determine whether he has a gastrointestinal disorder that is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must indicate whether the Veteran's symptoms are attributable to a known clinical diagnosis, or whether these symptoms are signs or symptoms of an undiagnosed illness affecting the gastrointestinal system.  The examiner must comment on the previous diagnoses of GERD and IBS in the record, and to comment on whether those disabilities resolved or if the diagnoses were made erroneously

If the Veteran's current or previous symptoms are found to be attributable to a currently or previously known clinical diagnosis, including a resolved diagnosis, the examiner must provide an opinion as to whether the diagnosed disability is related to the Veteran's active duty service.  
 
A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The Veteran must be afforded the appropriate VA examination to determine whether he has a psychiatric disorder that is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide diagnoses for all psychiatric disorders found.  The examiner must integrate the previous psychiatric findings and diagnoses to obtain a true picture of the nature of the Veteran's psychiatric status.

The examiner must then provide an opinion as to whether any currently or previously diagnosed psychiatric disorder is related to the Veteran's active duty service.
 
A complete rationale for all opinions must be provided, including an explanation for all conclusions reached based on medical principles and the medical and lay evidence of record.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected multiple joint pain due to an undiagnosed illness.  The electronic claims must be made available to the examiner.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  
 
The examiner must indicate whether there is any widespread musculoskeletal pain and tender points.  The examiner must also indicate whether or not the Veteran's symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present for more than one-third of the time, or if the symptoms are constant or nearly so, and refractory to therapy.    

6.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected multiple muscular aches and pains due to undiagnosed illness.  The electronic claims must be made available to the examiner.  Any indicated diagnostic tests, including imaging studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  
 
The examiner must discuss all symptoms and findings necessary to adequately rate the Veteran's multiple muscular aches and pains due to undiagnosed illness under the appropriate diagnostic codes.  The examiner must also indicate whether there is any evidence of any limitation of motion, with findings of swelling, muscle spasms, or satisfactory evidence of painful motion.  

7.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected chronic fatigue due to undiagnosed illness.  The electronic claims must be made available to the examiner.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  
 
The examiner must state whether the Veteran's chronic fatigue is manifested by debilitating fatigue, cognitive impairments, such as inability to concentrate, forgetfulness, confusion, or a combination of other signs and symptoms, which: a) are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year; b) are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year; c) are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level or which wax and wane, resulting in periods of incapacitation of at least 6 weeks total duration per year; or d) are so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  

8.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for an aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

9.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If a report is deficient in any manner, the RO must implement corrective procedures at once.

10.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

